Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-13, 16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Yuqun et al., Takezawa and Wietelmann et al. teach the claim limitations except, “the negative electrode film further comprises a cyclic ester added into it, the cyclic ester is capable of forming a film on the negative electrode plate, a dielectric constant of the cyclic ester is larger than or equal to 10, and a reduction potential of the cyclic ester relative to Li/Li‘ is lower than or equal to 1.5V; a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of the lithium metal on the surface of the negative electrode film per unit area × 80%) ≥ 1.10; a ratio of the capacity of the negative electrode active material per unit area / the capacity of the positive electrode active material per unit area is between 1.2 and 2.1; a range of the capacity of the lithium metal on the surface of the negative electrode film per unit area × 80% is between 6.889 mAh/1000mm2 and 7.414 mAh/1000mm2; and a content of the cyclic ester is 0.1%~9.5% of a mass of the negative electrode active material,” in claim 1, and “the negative electrode film further comprises a cyclic ester added into it, the cyclic ester is capable of forming a film on the negative electrode plate, a dielectric constant of the cyclic ester is larger than or equal to 10, and a reduction potential of the cyclic ester relative to Li/Li‘ is lower than or equal to 1.5V; a capacity of the negative electrode active material per unit area / (a capacity of the positive electrode active material per unit area + a capacity of active lithium ions of the pre-lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area) ≥ 1.10; a ratio of the capacity of the negative electrode active material per unit area / the capacity of the positive electrode active material per unit area is between 1.2 and 2.1, a range of the capacity of active lithium ions of the pre-lithium-intercalation compound LiCx which can be intercalated and deintercalated in the negative electrode film per unit area is between 6.80 mAh/1000mm  and 7.32 mAh/1000mm2; and a content of the cyclic ester is 0.1%~9.5% of a mass of the negative electrode active material,” in claim 10.
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific a ratio of the capacity of the negative electrode active material per unit area / the capacity of the positive electrode active material per unit area with the specific composition of the cyclic ester in the negative electrode film in order to have the specific range of the capacity of the negative electrode film per unit area. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723